DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application and examined herein.

Drawings
Figures 1 and 3A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). For example, note the published application at paragraphs [0031] and [0040].

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The first containment structure comprising an airlock through the first containment structure to provide access to an interior portion of the first containment structure (claim 14) – the figures do not show an airlock
A reactor vessel (claims 1 and 11) – the specification refers to an element 302 as the reactor vessel. However, element 302 does not fully show a “reactor vessel”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 11 are indefinite because the claims do not clearly define the structural limitations of a “business system” or a “safety system”. The claims merely recite various structures of the nuclear reactor are “categorized” as a “business system” or a “safety system”. However, the skilled artisan would be unable to determine the structure required of the reactivity control system, decay heat removal system, fission product retention system, and containment structures in order to be classified as either a business system or a safety system. It is unclear what structural feature constitutes the difference (if any) between the business system and the safety system. Further, the specification fails to disclose a structural difference between a “business system” and a “safety system”. As best understood, a “business system” and a “safety system” differ in name only. 

Claims 1 and 18 are similarly indefinite because the structure which is allegedly “sufficient to meet all design basis accidents” or “designed to eliminate any public safety consequence of a design basis accident” is not clearly defined. The claims merely refer to a function (intended use) to be achieved by the containment structures while failing to recite the structural features of the containment structure that are capable of carrying out the claimed functions. The recited function does not follow from recited structure.  The claims appear to be incomplete by missing structural cooperative relationships of elements which allow for the intended result.

Claims 1 and 11 refer to a “reactor vessel”.  However, it is unclear whether this vessel is a reactor pressure vessel or some other type of reactor vessel (e.g., reactor building, etc.).

Claims 7 and 19 are indefinite because it is unclear how the claims further limit the structure of claim 1 and claim 11, respectively. Claims 1 and 11 indicate that the second containment structure surrounds the first containment structure. It would appear that in order to perform this “surrounding” feature the second containment structure would have to inherently have a “greater” volume.

For the reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement. Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0156143 (“Bingham”).

Regarding claim 11, Bingham teaches (see Fig. 5) a first containment structure (22) surrounding a nuclear reactor vessel (12), and a second containment structure (32) surrounding the first containment structure.

Regarding claim 12, Bingham further discloses wherein the first containment structure comprises reinforced concrete ([0018]).

Regarding claims 15-16, Bingham further discloses wherein the second containment structure comprises steel reinforced concrete ([0020]).

Regarding claim 17, Bingham further discloses wherein the first containment structure and the second containment structure are decoupled from one another (Fig. 5; first containment structure 22 is a separate, and distinct structure from second containment structure 32).

Regarding claim 19, Bingham further discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Official Notice.

Claim 11 is directed to mere duplication of parts (containment structures). The examiner takes official notice that a “containment structure” is legally required for a conventional nuclear reactor. The skilled artisan would understand that having more than one containment structure would inherently enhance total containment. Although the conventional nuclear art may not specifically disclose two containment structures, mere duplication of containment structures has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have equipped a nuclear reactor with two containment structures to enhance total containment. Providing two containment structures to enhance total containment is an expected result. Further, providing three containment structures to even further enhance total containment (which is an expected result) would have also been obvious to the skilled artisan.

Claims 1-3, 5-10, 13, 18, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0156143 (“Bingham”) in view of “SSC Safety Classification and Performance Requirements for Advanced Non-LWRs” (“Redd”).

Regarding claims 1-3, Bingham discloses (see Fig. 5) a nuclear reactor, comprising:
a nuclear reactor core (14);
a reactor vessel (12), the nuclear core within the reactor vessel;
a reactivity control system ([0016]);
a decay heat removal system (40);
a fission product retention system ([0015]);
a first containment structure (22) surrounding the reactor vessel; and
a second containment structure (32) surrounding the first containment structure.

	Bingham appears to be silent as to whether the reactor structures are considered a business system or a safety system. However, Redd discloses that the categorization of various systems, structures, and components (“SSCs”) of a nuclear reactor as either a safety system (“safety-related”) or a business system (“non-safety-related”) may be determined by the reactor designer based on various classification processes (p. 1). For example, Redd discloses a process for classifying reactor SSCs including: reviewing licensing basis events (such as DBEs) and determining the function of each SSC in the prevention and mitigation of the licensing basis event, defining safety functions that are required to meet regulatory requirements, and selecting the SSCs to perform the required safety function (e.g., Fig. 1, pp. 4-5). 

It would have been well within the level of ordinary skill in the art to use a classification process, such as the process disclosed by Redd, in order to design a reactor using a risk and performance-based approach to create safety systems specific to the reactor (e.g., Redd, pp. 1, 11). Therefore, it would have been obvious to a POSA to categorize the various reactor systems, structures, and components of Bingham as a “business system” or a “safety system” based on the design parameters of the reactor. The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure to perform the required safety functions. 

Regarding claims 5-6, Bingham discloses wherein the second containment comprises steel-reinforced concrete ([0020]). 

Regarding claim 7, Bingham further discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). 

Regarding claims 8-10 and 20, as discussed above, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, it would have been obvious to a POSA to have the ratio of the second volume to the first volume greater than 50 since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. The skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a ratio of the second volume to the first volume be greater than 50 would have been obvious to a POSA. 

Regarding claim 13, Bingham appears to disclose that the first containment structure comprises a sealed steel structure ([0018]). Regardless, a POSA would have found it obvious to have sealed Bingham’s first containment for the predictable advantage of containing dangerous radioactive gases and materials therein, thereby preventing the escape of the radioactive material to the atmosphere. 

Regarding claim 18, Redd discloses safety-related classified SSCs are designed to mitigate design basis accidents (Fig. 1, Table 1). As discussed above, it would have been well within the level of ordinary skill in the art to design a reactor using a classification process, such as the process disclosed by Redd, and classify the first containment structure and second containment structure of Bingham as safety-related, thereby designing the containment structures to perform functions to mitigate design basis accidents (Fig. 1, p. 2). The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure as the safety system to perform the required safety functions and mitigate design basis accidents. 

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Redd as applied to claim 1 above, and further in view of US Patent No. 4,175,005 (“Harstead”).

Regarding claim 4, Bingham does not appear to specifically disclose that the air-tight steel structure is surrounded by concrete.
For reasons discussed above (with regard to claim 13), it would have been obvious to a POSA to have had Bingham’s first containment structure comprise a sealed steel structure.

Harstead discloses (see Fig. 1) a containment structure comprising an air-tight steel structure (1) surrounded by concrete (4). Harstead discloses the concrete provides radiation shielding and the combined steel and concrete containment structure act together in resisting all applied loads, while requiring less materials (1:14-33). 

It would have been obvious to a POSA to further modify the reactor of Bingham in view of the containment structure of Harstead for the benefits thereof. Thus, modification of Bingham’s reactor to enhance the strength of the containment while reducing material costs (by providing an air-tight steel structure surrounded by concrete), as suggested by Harstead, would have been obvious to a POSA. 

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Redd as applied to claim 13 above, and further in view of US Publication No. 2016/0336081 (“Sato”).

Regarding claim 14, Bingham discloses accessing an interior portion of the first containment structure ([0017]), but does not appear to specifically disclose an airlock.

Sato discloses (see Fig. 9) a first containment structure (3) and a second containment structure (100) surrounding the first containment structure, the first containment structure comprising an airlock (36) to provide access to an interior portion of the first containment structure ([0010]).

Sato further discloses the airlock provides access to the interior of the containment vessel while providing pressure resistance and leak tightness ([0010]). It would have been obvious to a POSA to include an airlock, as suggested by Sato, on the first containment structure of the modified Bingham for the benefits thereof. Thus, modification of Bingham to provide a leak-tight access point into the containment vessel, as suggested by Sato, would have been obvious to a POSA. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646